Case 7:19-mj-00895 Document 1 Filed on 04/20/19 in TXSD Page 1 of 1

.;\O 9| (Rcv 850|) (`ri111i1111l(`

 

United States District Court

SOUTHERN DISTRICT OF - TEXAS
' MCALLEN `DIVIS_ION

 

UN|TED_ S'I`A'I`ES OF AMER|CA
V.

Jhonny Oswaldo Martinez-Amaya

CRIMINAL COMPLAINT

t Case Number: M-19- 0 €?5 -M
AKA: Yoni Oswaldo Martinez-Amaya

_ lAE _ YOB: 1998
El Salvador
1.\’ame and .-\ddn:ss u`i` [)e|`eiidanl)

l, the undersigned complainant being duly swom state the following-is true and correct to the best of 'my
knowledge and belief On or about 7 April 19, 2019 in Starr COunty, in`_

the Southern, District of 4 4 ' Texas
(Trac/t Stdmlr)ry Language of_Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of|aw, and
thereafter was found near Roma-, Texas, within the Southern District of Texas, the Attorney General ofthe United States and/or the

Secretary of Home|'and Security', not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Tltlc _8___ United States Co_de, Section(s) 1326 (Felony)

l further state that l am a(n) Senior Patro| Agent and that this complaint is based on the
following facts:

Jhonny Oswaldo Martinez~Amaya was encountered by Border Patrol Agents near Roma, Texas on April 19,2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United Statesv on April l9', 2_0_1_9, near Roma, Texas. Record checks revealed the Defendant was_forma|ly
Deported/Excluded from the United States 011 February 7, 2019 through San Antonio, Texas. Prior to Deportation/Exclusion the _ _
Defendant was instructed not to return to the United States without permission from the U. _S. Attorney General and/or the Secretary of
Home|and Security. On December 19, 2018, the defendant was convicted of8 USC 1326 Bein'g Found 1n the U. S. After Previous
Deportation and sentenced to six (6) months confinement and one (I) year supervised released term.

l declare under penalty ol'pcrjury that the statements i11 this complaint arc true and correct. Executcd on .-\pri|-ZO, 2019.

Con'tinued on the attached sheet and made a part of this complaint: , l:]Yes lNo

Subr_nitted by reliable electronic means, sworn,to and attested '

telephomcally per Fed. R. Cr.P.4.l, and probable cause found on: lsi Ke“en Mead°r

Signature of Cc:n'plaiy/
.Apri| 20, 2019 ' n ellen Meado %7 lor Patrol Agent
`_/W 7

L.

Juan F. A|anis - , U.S. Magistrate Judge

 

Name and Tm'e of Judiciai _o'_fficer - _ - . MignaMe-of.iudicial omcer

